                                             Case 5:18-cv-05558-BLF Document 39 Filed 04/23/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHIKEB SADDOZAI,
                                  11                                                       Case No. 18-05558 BLF (PR)
                                                        Plaintiff,
                                  12                                                       ORDER DENYING MOTIONS RE
Northern District of California




                                                                                           APPOINTMENT OF COUNSEL;
 United States District Court




                                  13              v.                                       DENYING MOTION TO AMEND AS
                                                                                           UNNECESSARY; DENYING
                                  14       RON DAVIS, et al.,                              MOTION TO DISMISS AS MOOT;
                                                                                           GRANTING MOTION FOR
                                  15                   Defendants.                         EXTENSION OF TIME TO FILE
                                                                                           OPPOSITION
                                  16
                                                                                           (Docket Nos. 24, 26, 27, 30, 33)
                                  17

                                  18
                                                Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19
                                       U.S.C. § 1983. The Court found the second amended complaint, Dkt. No. 19 (hereinafter
                                  20
                                       “SAC”), stated a cognizable claim for failure to protect under the Eighth Amendment and
                                  21
                                       ordered the matter served on Defendant Correctional Officer Clawson at the San Quentin
                                  22
                                       State Prison.1 Dkt. No. 22. Plaintiff filed a third amended complaint on March 6, 2020,
                                  23
                                       Dkt. No. 29, following Defendant Clawson’s filing of a motion to dismiss on March 2,
                                  24
                                       2020, Dkt. No. 27. Defendant Clawson filed notice conceding that since Plaintiff is
                                  25
                                       permitted to amend his complaint as a matter of course within twenty-one days of their
                                  26

                                  27   1
                                        The Court dismissed all other claims and defendants from this action for failure to state a
                                  28   claim, as well as failure to comply with Rules 18(a) and 20(a) of the Federal Rules of Civil
                                       Procedure. Dkt. No. 22 at 3-4.
                                            Case 5:18-cv-05558-BLF Document 39 Filed 04/23/20 Page 2 of 4




                                   1   motion under Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiff’s third amended
                                   2   complaint is now the operative complaint and Defendant’s motion to dismiss the second
                                   3   amended complaint is rendered moot. Dkt. No. 31. Accordingly, Plaintiff’s motion to
                                   4   amend is DENIED as unnecessary, Dkt. No. 26, and the third amended complaint is the
                                   5   operative complaint in this matter under Rule 15(a)(1)(B). Dkt. No. 29. Defendant’s
                                   6   motion to dismiss the second amended complaint is DENIED as moot. Dkt. No. 27. The
                                   7   Court addresses other pending motions below.
                                   8

                                   9                                           DISCUSSION
                                  10   A.     Motions Re Appointment of Counsel
                                  11          The Court denied each of Plaintiff’s three motions for appointment of counsel for
                                  12   lack of exceptional circumstances, with the last order filed on August 26, 2019. Dkt. Nos.
Northern District of California
 United States District Court




                                  13   7, 12, 21. On January 15, 2020, Plaintiff filed another motion to appoint counsel, Dkt. No.
                                  14   24, and a motion for reconsideration of the last court order denying appointment of
                                  15   counsel, Dkt. No. 30. Although titled differently, these two motions essentially assert the
                                  16   same arguments. Plaintiff additionally requests a preliminary injunction and a court order
                                  17   for prison officials to “cease and desist violence, harassment and retaliation to interefer[e]
                                  18   with plaintiff’s civil action.” Dkt. No. 24 at 2; Dkt. No. 30 at 2. Plaintiff is currently
                                  19   being housed at Corcoran State Prison (“CSP”), which is not a party to this action.
                                  20   Accordingly, the Court has no jurisdiction over CSP or any of its employees in this action
                                  21   to issue an injunctive order against them. Plaintiff must file any new claims against CSP
                                  22   employees in a separate civil rights action.
                                  23          Plaintiff asserts the following grounds for appointment of counsel: lack of legal
                                  24   material and access to the law library and legal assistance, and the need for assistance to
                                  25   conduct discovery. Dkt. No. 24 at 4-7; Dkt. No. 30 at 4-7. The Court notes that despite
                                  26   the challenges he alleges, Plaintiff managed to file another motion to amend the complaint
                                  27   and the proposed third amended complaint. Dkt. Nos. 26, 29. With respect to discovery,
                                  28                                                  2
                                            Case 5:18-cv-05558-BLF Document 39 Filed 04/23/20 Page 3 of 4




                                   1   Plaintiff recently filed a motion requesting more time to conduct discovery to oppose
                                   2   Defendant’s motion which is generally articulate and organized. Dkt. No. 33.
                                   3   Accordingly, the motions for appointment of counsel and for reconsideration are DENIED
                                   4   for lack of changed circumstances. See Agyeman v. Corrections Corp. of America, 390
                                   5   F.3d 1101, 1103 (9th Cir. 2004); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997);
                                   6   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d
                                   7   1328, 1331 (9th Cir. 1986). This denial is without prejudice to the Court’s sua sponte
                                   8   appointment of counsel at a future date should the circumstances of this case warrant such
                                   9   appointment.
                                  10   B.     Motion for Extension of Time to Complete Discovery
                                  11          On March 13, 2020, Defendant filed a motion to dismiss Plaintiff’s third amended
                                  12   complaint. Dkt. No. 32. On March 19, 2020, Plaintiff filed a motion for extension of time
Northern District of California
 United States District Court




                                  13   to complete discovery “so that plaintiff can get evidence to defeat Defendant’s Motion to
                                  14   Dismiss.” Dkt. No. 33 at 2. The Court construes the motion as one for an extension of
                                  15   time to file opposition to Defendants’ motion to dismiss. Defendant filed a conditional
                                  16   non-opposition to Plaintiff’s request for an extension of time, stating that he does not
                                  17   oppose a finite extension of time of reasonable duration for Plaintiff to respond. Dkt. No.
                                  18   34. More recently on April 20, 2020, Defendant filed a “notice of assisted filing and non-
                                  19   opposition to Plaintiff’s request for extension of time to oppose the motion to dismiss.”
                                  20   Dkt. No. 37. Attached are some papers which Plaintiff mailed to Defendant’s counsel,
                                  21   asking him to forward to the Court. Id.
                                  22          In light of Defendant’s non-opposition and good cause appearing, Plaintiff’s motion
                                  23   is GRANTED. Dkt. No. 33. Plaintiff shall file an opposition in the time set forth below.
                                  24

                                  25                                         CONCLUSION
                                  26          For the reasons discussed above, the Court orders as follows:
                                  27          1.      Plaintiff’s motions regarding appointment of counsel are DENIED. Dkt.
                                  28                                                 3
                                           Case 5:18-cv-05558-BLF Document 39 Filed 04/23/20 Page 4 of 4




                                   1   Nos. 24, 30.
                                   2            2.       Plaintiff’s motion to amend is DENIED as unnecessary. Dkt. No. 26. The
                                   3   third amended complaint, Dkt. No. 29, is now the operative complaint in this action.
                                   4            3.       Defendant’s motion to dismiss the second amended complaint is DENIED as
                                   5   moot. Dkt. No. 27.
                                   6            4.       Plaintiff’s motion for an extension of time to file opposition to Defendant’s
                                   7   latest motion to dismiss is GRANTED. Dkt. No. 33. Plaintiff’s opposition shall be filed
                                   8   no later than twenty-eight (28) days from the date this order is filed. Defendant shall
                                   9   file a reply brief no later than fourteen (14) days after Plaintiff’s opposition is filed.
                                  10            This order terminates Docket Nos. 24, 26, 27, 30, and 33.
                                  11            IT IS SO ORDERED.
                                  12   Dated: __April 23, 2020_______                       ________________________
Northern District of California
 United States District Court




                                                                                            BETH LABSON FREEMAN
                                  13
                                                                                            United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Addressing Pending Motions
                                  25   PRO-SE\BLF\CR.18\05558Saddozai_mots

                                  26

                                  27

                                  28                                                    4
